DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continuation Examination filed 10/15/2020.  Claims 1, 5 and 9 have been amended.  Claims 2-4, 6-8 and 10-12 have been canceled previously. Claims 1, 5, and 9 are pending in this office action, of which claims 1, 5 and 9 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

similar images" in claim 1, 5 and 9 is a relative term which renders the claim indefinite.  The term "similar images" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "closest cluster" in claim 1, 5 and 9 is a relative term which renders the claim indefinite.  The term "closest cluster" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Response to Arguments
Applicant’s arguments, see page 8, filed 10/15/2020, with respect to the rejections of claims 1, 5 and 9 under 35 USC 112b have been fully considered and persuasive.  Therefore the previous rejection has been withdrawn.  However, based on the amendments a new rejection under 35 USC 112b has been provided.
Applicant’s arguments, see pages 7-10, filed 5/15/2020, with respect to the rejections of claims 1, 5 and 9 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	Nakabayashi et al. and Ke et al. do not disclose a plurality of clusters of extracted 
image feature values and do not disclose "determine a closest cluster based on the 
extracted image feature values for each of the plurality of query images among the 
plurality of clusters of images to be searched," as claimed (pages 9 and 11). 
	In response to applicant's argument a:  The argument is Nakabayashi et al. do not disclose a plurality of clusters of extracted image feature values.
	Examiner respectfully disagree, Nakabayashi teaches in Para 0064-0065 in the image search using the image feature aiming at a person search, when a full face (i.e., image feature) image of a person is used as a key image, full face images mostly tend to occupy a high rank (i.e., closest cluster of full face images) in a search result. And, oblique faces of the same person tend to be located at a low rank in the search result. On the contrary, when an oblique face is used as a key image, oblique faces tend to occupy a high rank in the search result. As para 0018 teaches the user interface unit allows multiple key images to be inputted as the single search condition. Therefore, the closest cluster of images of the image features of full face images and oblique face images are determine. See also para 0212 that the user interface 

	b.	Nakabayashi et al. do not disclose grouping query images having a same closest cluster, in the manner claimed. Therefore, Nakabayashi et al. are deficient with respect to disclosing "determine groups of query images such that each group includes query images having a same closest cluster and each group includes the result images of the query images within the respective group," as claimed.(page 11).
	In response to applicant's argument b:  The argument is that Nakabayashi et al. do not disclose grouping query images having a same closest cluster, in the manner claimed.
	Examiner respectfully disagree. As para 0018 of Nakabayashi teaches multiple key images used as an input search condition and image features are used as the search condition. Nakabayashi teaches in para 0042-0045 and 0057 discloses that the image feature extraction unit 210 calculates a face feature, an object feature, and the like, as the image feature. For detection of the face feature, the image feature extraction unit 210 detects vector components and/or statistics that are statistically different for each individual depending on a contour of image (i.e., different group images), a shape or direction of face contour, a color of skin, and/or a size, shape and layout of main body parts such as eyes, nose, and mouth. Further, for detection of the object feature by using the image recognition technique, the image feature extraction unit 210 detects, for example, a clothes feature. For detection of the clothes feature, the image feature extraction unit 210 detects and use, e.g., the color distribution or frequency characteristics of clothes stated above as the clothes feature, with 
	c. 	Nakabayashi et al. discloses displaying most similar images on top, but does not disclose "display as a search result, the groups ordered in descending order based on the respective determined importance values, wherein each group displayed as the search result includes and displays each of the similarity values of the similar images of the respective group ordered in descending order based on the similarity values, as claimed. (page 12).
	In response to applicant's argument c:   The argument is that Nakabayashi et al. discloses displaying most similar images on top.
	Examiner respectfully disagree. Nakabayashi teaches in para 0122-0123, 0128 that the key image display area 442 of FIG. 7B shows an example of classifying and displaying key images similar to each other into a group.  See para 0180-0184 and Fig. 9, 10A -10B that the user interface unit 240 displays each of the images searched by the multiple search key images has a similarity to its corresponding search key image and the detected images are displayed in the descending order of their magnitudes in similarity. As Fig. 9, 10A and 10B shows search result display setup and search result display area with cluster of images having the highest similarity based on the key images. 
	In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al., US 2011/0052069 A1 (hereinafter” Nakabayashi”) and in view of Ke et al, US 20110103699 A1, (hereinafter “Ke”).

As to claims 1, 5 and 9,
Nakabayashi teaches an image search system (Nakabayashi teaches in paragraph 0018: an image search apparatus in Fig. 1 element 203), comprising: 
a storage unit that stores image feature values extracted from images to be searched (Nakabayashi teaches in paragraph 0041:  an image search data storage unit (feature storage means) 220. See Fig. 1 220 storage unit for image feature) and a plurality of clusters of the images to be searched (Nakabayashi, para 0053 teaches stored image features of the key images are used for performing the search operation); 
a processor coupled to a memory, the memory storing instructions that when executed by the processor, configure the processor to:
input a plurality of images as query images (Nakabayashi teaches in Fig. 1 201-1 to 201-n image pick-up apparatus paragraph 0049: executes the search process of the image recording apparatus 202 that records images picked up by the image pick-up apparatuses 201-1 to 201-n such as a surveillance camera. See also paragraph 0018: the user interface unit allows multiple key images to be inputted as the single search condition); 
extract image feature values from each of the query images (Nakabayashi teaches in paragraph 0050: calculates similarities between the read image features and image features of key images included in the search condition. Paragraph 0018 teaches an image feature extraction unit for extracting features of images. See also paragraph 0044 object detection from images); 
(Nakabayashi teaches in paragraph 0050-0052 image features are extracted from the storage based on the search condition and calculates similarities between the read image features and image features of key images included in the search condition. And return the results to the user interface. For read image features with a similarity above a threshold value (i.e., predetermined number of feature values) to the key image features, the image search execution unit 230 conserves data corresponding to the read image features (see FIGS. 3B and 3C);
	determine a closest cluster based on the extracted image feature values for each of the plurality of query images among the plurality of clusters of images to be searched (Nakabayashi, para 0071 teaches that the image feature extraction unit 210 separates the consecutive image frames in groups based on such variations and selects a representative frame from each group.  The image features detected from these image frames are applied to the detection of the person or object described above, and may use multi-dimensional vectors 
representing the features of image such as color, shape, and the like), and 
	for each of the plurality of query imaqes determine a similarity value of each similar imaqe within the closest cluster based on a distance between each feature value within the closest cluster and the feature value of the respective query imaqe (Nakabayashi, para 0109 and 0110 teaches, the image search execution unit calculates distances between image features of the registered images and added search key image. See also Fig. 3B and 3C shows the data structure with similarity value in Fig. 3B used to obtain data shown in Fig. 3C);
Nakabayashi teaches in paragraph 0212 that the user interface unit 240 of the image search apparatus 203 is characterized by classifying and displaying multiple images as the search condition into similar groups); 
	determine an importance value of each group based on a number of query images in each group (Nakabayashi teaches in para 0091-0092 that preventing the number of key images from being increased. And the user can determine whether to identify and display multiple key images (i.e., query images) having higher similarities (i.e., importance value) to the newly added key image than a threshold value); 
display as a search result, the groups ordered in descending order based on the respective determined importance values, wherein each group displayed as the search result includes and displays each of the similarity values of the similar images of the respective group ordered in descending order based on the similarity values (Nakabayashi, para 0180 teaches that the user interface unit 240 displays the image data of the search results (i.e., display as a search result) by arranging them in the order of their similarities, such that the most similar image among the images searched by the multiple key images is displayed on top.  That is, each of the images searched by the multiple search key images has a similarity to its corresponding search key image and the detected images are displayed in the descending order of their magnitudes in similarity(i.e., importance value). See Fig. 3B and 3C and para 0082-0084); 
wherein the storage unit stores respective objects which are extracted from a part of each of the images to be searched, the respective objects are objects to be searched (Nakabayashi teaches in paragraph 0064 and 0071: face region or object region obtained from an image and used as key image. See also paragraph 0204.  Paragraph 0103 teaches: key images are stored in the image search data storage unit 220), 
	wherein the processor is configured to extract a part of the query image as a query object and extracts the image feature values from the query object (Nakabayshi teaches in paragraph 0057 object detection or face detection from the images.  See also paragraph 0064: in the image search using the image feature aiming at a person search, when a full face image of a person is used as a key image, full face images mostly tend to occupy a high rank in a search result.  And, oblique faces of the same person tend to be located at a low rank in the search result.  On the contrary, when an oblique face is used as a key image, oblique faces tend to occupy a high rank in the search result. Thus, a full face image is compared as object of an image and features extracted from full face image and used as search condition).
Nakabayashi teaches the invention as claimed above, Nakabayashi does not explicitly teach determine a first tag for one or more of the query images based on a second tag added to a plurality of the returned result images for each of the groups, and add the determined first tag to the one or more query images and use the newly tapped one or more query images in a subsequent search.
However, Ke teaches determine a first tag for one or more of the query images based on a second tag added to a plurality of the returned result images for each of the groups (Ke teaches in 0106:  tags associated with one or more of the search result images returned from the search are aggregated and From the aggregated data meaningful and relevant tags or metadata are constructed or identified and associated with the query image), add the  (Ke teaches in 0106: the aggregated data meaningful and relevant tags or metadata are constructed or identified and associated with the query image. As such, future content-based searches based on the query image and/or one of the search result images are more informed and can provide more relevant search results through use of the associated metadata and tags); 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Nakabayashi by adding the content based image searching method using tags, labels, or metadata associated with the subsequent search results and subsequent additional images can be identified and associated with the content category. Images are tagged or labeled with content information to aid in searching, filtering, and organizing, so that several billion images must be quickly searched to identify and provide search result images to a user as taught by Ke.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kudo et al. (US 20100174707 A1) discloses an apparatus that has a feature value extracting section 106 for extracting a feature value from a search key image; a distance calculating section 107 for calculating distances between the feature values of search target images and the feature value of the search key image; a distance analyzing section 108 for analyzing the distances calculated by the distance calculating section 107, and for selecting 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




3/10/2021

/NARGIS SULTANA/Examiner, Art Unit 2164